Title: [Diary entry: 12 September 1785]
From: Washington, George
To: 

Monday 12th. Thermometer at 66 in the Morng.—68 at Noon and 71 at Night. Wind pretty fresh at No. West in the forenoon, but calm afterwds. and perfectly clear. Rid to my Ferry—Dogue run—& Muddy hole plantations. A Mr. Cawood, Sheriff of Charles County in Maryland, came here in the forenoon with an acct. of Taxes of the Land I hold in that County & in Nangemy Neck. Promised to get Doctr. Craik to enquire into the matter & to lodge money with him to pay it. 